 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
          FERNANDO FRANCISCO
          AGUIRRE-URBINA,
 7
                                Petitioner,
 8                                                       C18-1743 TSZ
               v.
 9                                                       MINUTE ORDER
          BRYAN S. WILCOX, et al.,
10
                                Respondents.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)     The Government’s motion to supplement response, docket no. 16, is treated
   as a notice of supplemental authority. The Court has reviewed the Custody Order of
14
   Immigration Judge Tammy L. Fitting, setting bond in the amount of $30,000. Petitioner
   is DIRECTED to show cause within twenty-one (21) days of the date of this Minute
15
   Order why his habeas petition should not be dismissed as moot.
16          (2)    The Clerk is directed to terminate the Government’s motion, docket no. 16,
     and to send a copy of this Minute Order to all counsel of record.
17
           Dated this 5th day of June, 2019.
18

19                                                  William M. McCool
                                                    Clerk
20
                                                    s/Karen Dews
21                                                  Deputy Clerk

22

23

     MINUTE ORDER - 1
